DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
This Office action is in response to RCE amendment filed on 02/22/2022.
As per instant Examiner Amendment, Claims 1, 8 and 15 have been amended. Claims 1, 8 and 15 are independent. Claims 7, 14 and 20 have been cancelled without prejudice.   
Claims 1-6, 8-13 and 15-19 have been examined and are pending in this application. 
Claims 1-6, 8-13 and 15-19 are allowed


Examiner Amendments


An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. John A. Griffiths (Reg No. 57654), and conducted a telephone interview on 03/09/2022. During the interview, the Examiner proposed an examiner amendment to the claims with some minor amendments for better clarity of the claims’ scope, and for putting the application in condition for allowance. Authorization for this Examiner's Amendment was given by Mr. John A. Griffiths (Reg No. 57654), on 03/09/2022. Mr. John A. Griffiths (Reg No. 57654)has agreed and authorized the Examiner’s amendment. 


Claims:

Please replace claims 1-6, 8-13 and 15-19 as following:

Claim 1.	(Currently Amended)  A method for securing trained machine learning models in a computing environment by one or more processors comprising:
providing one or more hardened machine learning models secured against adversarial attacks by adding adversarial protection to one or more previously trained machine learning models, wherein the one or more hardened machine ;
monitoring and tracking each state of the one or more previously trained machine learning models while being retrained;
detecting a training collapse to the one or more previously trained machine learning models during the retraining; and
enabling one or more roll-back strategies for the one or more previously trained machine learning models during the retraining.

Claim 2.	(Previously Presented)  The method of claim 1, further including:
receiving the one or more previously trained machine learning models; and
performing the retraining of the one or more previously trained machine learning models to include the adversarial protection based on one or more adversarial protection protocols. 



Claim 4.	(Previously Presented)  The method of claim 1, further including adding one or more neural network layers to the one or more previously trained machine learning models.

Claim 5.	(Previously Presented)  The method of claim 1, further including adding one or more post-processing output layers to the one or more previously trained machine learning models, the one or more post-processing output layers having been retrained with the adversarial protection based on one or more adversarial protection protocols.

Claim 6.	(Original)  The method of claim 1, further including:
automatically implementing one or more adversarial protection protocols to be used for providing the one or more hardened machine learning models; or 
receiving, from a user, one or more adversarial protection protocols to be used for providing the one or more hardened machine learning models. 

Claim 7.	(Cancelled)  


	one or more computers with executable instructions that when executed cause the system to:
provide one or more hardened machine learning models secured against 
adversarial attacks by adding adversarial protection to one or more previously trained machine learning models, wherein the one or more hardened machine learning models are generated by iteratively retraining, following a specified protocol with a projected gradient descent white-box attack with an infinity norm constraint on adversarial samples, the one or more previously trained machine learning models using a ratio of the adversarial examples to benign examples selected from mini-batches of training data not previously input into the one or more trained machine learning models prior to a current retraining iteration, the ratio of adversarial examples iteratively increased during each retraining iteration according to a cosine schedule indicative of an amount of the adversarial examples and benign examples to select from the mini-batches of the training data to use for each subsequent retraining iteration;
monitor and track each state of the one or more previously trained machine learning models while being retrained;
detect a training collapse to the one or more previously trained machine learning models during the retraining; and
enable one or more roll-back strategies for the one or more previously trained machine learning models during the retraining.

Claim 9.	(Previously Presented)  The system of claim 8, wherein the executable instructions:
receive the one or more previously trained machine learning models; and
performing the retraining of the one or more previously trained machine learning models to include the adversarial protection based on one or more adversarial protection protocols. 

Claim 10.	(Previously Presented)  The system of claim 8, wherein the executable instructions add one or more preprocessing layers to the one or more previously trained machine learning models, wherein a degree of adversarial protection strength is adjusted in each of the one or more preprocessing layers.

Claim 11.	(Previously Presented)  The system of claim 8, wherein the executable instructions add one or more neural network layers to the one or more previously trained machine learning models.

Claim 12.	(Previously Presented)  The system of claim 8, wherein the executable instructions add one or more post-processing output layers to the one or more previously trained machine learning models, the one or more post-processing output layers having been retrained with the adversarial protection based on one or more adversarial protection protocols.


automatically implement one or more adversarial protection protocols to be used for providing the one or more hardened machine learning models; or 
receive, from a user, one or more adversarial protection protocols to be used for providing the one or more hardened machine learning models. 

Claim 14.	(Cancelled)  

Claim 15.	(Currently Amended)  A computer program product for, by a processor, securing trained machine learning models in a computing environment, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
an executable portion that provides one or more hardened machine learning models secured against adversarial attacks by adding adversarial protection to one or more previously trained machine learning models, wherein the one or more hardened machine learning models are generated by iteratively retraining, following a specified protocol with a projected gradient descent white-box attack with an infinity norm constraint on adversarial samples, the one or more previously trained machine learning models using a ratio of the adversarial examples to benign examples selected from mini-batches of training data not previously input into the one or more trained machine learning models prior to a current retraining iteration, the ratio of adversarial examples iteratively increased during each ;
an executable portion that monitors and tracks each state of the one or more previously trained machine learning models while being retrained;
an executable portion that detects a training collapse to the one or more previously trained machine learning models during the retraining; and
an executable portion that enables one or more roll-back strategies for the one or more previously trained machine learning models during the retraining.

Claim 16.	(Previously Presented)  The computer program product of claim 15, further including an executable portion that:
receives the one or more previously trained machine learning models; and
performs the retraining of the one or more previously trained machine learning models to include the adversarial protection based on one or more adversarial protection protocols. 

Claim 17.	(Previously Presented)  The computer program product of claim 15, further including an executable portion that adds one or more preprocessing layers to the one or more previously trained machine learning models, wherein a degree of adversarial protection strength is adjusted in each of the one or more preprocessing layers.


adds one or more neural network la layers to the one or more previously trained machine learning models; or 
adds one or more post-processing output layers to the one or more previously trained machine learning models, the one or more post-processing output layers having been retrained with the adversarial protection based on one or more adversarial protection protocols.

Claim 19.	(Original)  The computer program product of claim 15, further including an executable portion that:
automatically implements one or more adversarial protection protocols to be used for providing the one or more hardened machine learning models; or 
receives, from a user, one or more adversarial protection protocols to be used for providing the one or more hardened machine learning models. 

Claim 20.	(Cancelled)  

Response to Arguments/Remarks
Claims 1-6, 8-13 and 15-19 are allowed.


Examiner’s Statement of reason for Allowance
Claims 1-6, 8-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is secured against adversarial attacks by adding adversarial protection to one or more previously trained machine learning models and  are generated by iteratively retraining following by a specified protocol. Performing the retraining of the one or more previously trained machine learning models to include the adversarial protection based on one or more adversarial protection protocols. 
The closest prior art, as previously recited, are DING (US 20190354688), Singh (US 20200234110), Kursun (US 20200160170), Doyle (US 20200126533), in which, DING discloses training deep neural networks using push-to-corner preprocessing and adversarial training. A training engine adds a preprocessing layer before the input data is fed into a deep neural network at the input layer, for pushing the input data further to the corner of its domain. Singh discloses generating trained neural network with increased robustness against adversarial attacks [] utilize a cyclic learning rate routine to force copy weights of a copy neural network away from weights of an original neural network without decreasing prediction accuracy to ensure that the decision boundaries learned are different. Kursun discloses  a controller for modifying a neural network engine is configured to monitor a data stream having a data pattern by comparing the data pattern to a trained data pattern; identify a change in the data pattern of the data stream; 
However, none of DING (US 20190354688), Singh (US 20200234110), Kursun (US 20200160170), Doyle (US 20200126533), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and  Claim 8 and Claim 15. For example, none of the cited prior teaches or suggest the steps of Claim 1 and Claim 8  and Claim 15: providing one or more hardened machine learning models secured against adversarial attacks by adding adversarial protection to one or more previously trained machine learning models, wherein the one or more hardened machine learning models are generated by iteratively retraining, following a specified protocol with a projected gradient descent white-box attack with an infinity norm constraint on adversarial samples, the one or more previously trained machine learning models using a ratio of the adversarial examples to benign examples selected from mini-batches of training data not previously input into the one or more trained machine learning models prior to a current retraining iteration, the ratio of adversarial examples iteratively increased during each retraining iteration according to a cosine schedule indicative of an amount of the adversarial examples and benign examples to select from the mini-batches of the training data to use for each subsequent retraining iteration; monitoring and tracking each state of the one or more previously trained machine learning models while being retrained; detecting a training collapse to the one or more previously trained machine learning models during the retraining; and enabling one or more roll-back strategies for the one or more previously trained machine learning models during the retraining.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.W./
Examiner, Art Unit 2439  


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439